Case 9:19-cv-81547-RS Document 16 Entered on FLSD Docket 11/26/2019 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                                   CASE NO: 19-81547-CV-RS

    UNICOMER COURTS DOMINICA LTD.,

             Plaintiff,
    vs.

    TROPICAL SHIPPING USA LLC.,

          Defendant.
    ___________________________________/

             DEFENDANT, TROPICAL SHIPPING USA LLC.’S ANSWER AND
                           AFFIRMATIVE DEFENSES

             COMES NOW the Defendant, TROPICAL SHIPPING USA LLC., by and

    through its undersigned attorneys, and files this its Answer and Affirmative Defenses to

    the Plaintiff UNICOMER COURTS DOMINICA LTD’s Complaint as follows:

                                             ANSWER

          1. Denied.

          2. Denied, lack of knowledge.

          3. Admitted.

          4. Denied, lack of knowledge.

          5. Defendant repeats and reiterates and realleges each and every answer set forth in
             paragraphs 1 through 4, as if herein set forth at length.

          6. Denied, lack of knowledge.

          7. Admitted.

          8. Admitted.

          9. Admitted.
Case 9:19-cv-81547-RS Document 16 Entered on FLSD Docket 11/26/2019 Page 2 of 5
                                                   UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF FLORIDA
                                                     WEST PALM BEACH DIVISION
                                                       CASE NO: 19-81547-CV-RS
                                                              Page -2-



       10. Denied.

       11. Denied.

       12. Denied.

       13. Denied.

       14. Denied.

       15. Denied.

       16. Defendant repeats and reiterates and realleges each and every answer as set forth

          paragraphs 1 through 15, inclusive, as if herein set forth at length.

       17. Admitted.

       18. Admitted.

       19. Denied.

       20. Denied.

       21. Denied.

       22. Defendant repeats, reiterates and realleges each and every answer as set forth

          paragraphs 1 through 21, inclusive, as if herein set forth at length.

       23. Denied.

       24. Denied.

       25. Denied.

       26. Denied.

       27. Defendant repeats and reiterates and realleges each and every answer as set forth

          paragraphs 1 through 26, inclusive, as if herein set forth at length.

       28. Denied.
Case 9:19-cv-81547-RS Document 16 Entered on FLSD Docket 11/26/2019 Page 3 of 5
                                                  UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF FLORIDA
                                                    WEST PALM BEACH DIVISION
                                                      CASE NO: 19-81547-CV-RS
                                                             Page -3-



       29. Denied.

       30. Denied.

       31. Denied.

                               AFFIRMATIVE DEFENSES

          1.     Count II, Breach of Bailment, fails to state a claim upon which relief can

                 be granted.

          2.     Count III, Negligence, fails to state a claim upon which relief can be

                 granted.

          3.     The Complaint is governed by and subject to the terms and conditions of

                 the TROPICAL SHIPPING bill of lading no. TSCW 1330294 referenced

                 in paragraph 7 of the Complaint and TROPICAL SHIPPING’s tariff.

          4.     The Complaint is governed by and subject to the United States Carriage of

                 Goods by Sea Act.

          5.     The acts and/or omissions of the Plaintiff, the shipper, the delivering

                 warehouse, the consignee, their representatives, contractors and other third

                 parties over whom this Defendant had no control or responsibility,

                 precludes and/or reduces any recovery to which the Plaintiff may be

                 entitled, which recovery, is in fact denied.

          6.     Among the rights and defenses available to this Defendant under the bill

                 of lading and the Carriage of Goods by Sea Act are the following:

          a.             Notice of loss or damage and the general nature of
                 loss or damage must be provided in writing to the carrier or
                 its agent at the port of discharge before or at the time of
Case 9:19-cv-81547-RS Document 16 Entered on FLSD Docket 11/26/2019 Page 4 of 5
                                                 UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF FLORIDA
                                                   WEST PALM BEACH DIVISION
                                                     CASE NO: 19-81547-CV-RS
                                                            Page -4-



                 removal of the goods into the custody of the person entitled
                 to delivery thereof or such removal shall constitute prima
                 facie evidence of the delivery by the carrier of the goods
                 described in the bill of lading. If the loss or damage is not
                 apparent, then notice must be given within three days of
                 delivery.

          b.             The carrier and its agents shall be discharged from
                 all liability in respect of loss or damage unless suit is
                 brought within one (1) year after delivery of the goods on
                 the date when the goods should have been delivered.

          c.            Neither the carrier nor its agents shall be
                 responsible for loss or damage arising or resulting from –


                        1.      Act, neglect or default of the
                                Master, or mariner pilot or
                                service of the carrier in the
                                navigation    or    in     the
                                management of the vessel;

                        2.      Acts or omissions of the
                                shipper or owner of the
                                goods,     its   agents or
                                representatives;

                        3.      Any cause arising without the
                                actual fault and privity of the
                                carrier and without the fault
                                or neglect of the agents or
                                servant of the carrier.

          d.            Neither the carrier not its agents shall in any event
                 be or become liable for any loss or damage to or in
                 connection with the transportation of goods in an amount
                 exceeding $500.00 per package or in the case of goods not
                 shipped in packages, per customary freight unit, unless the
                 nature and value of such goods have been declared by the
                 shipper before shipment and inserted in the bill of lading,
                 which did not occur here.

          7. The shipper failed to adequately prepare the cargo for shipping.
Case 9:19-cv-81547-RS Document 16 Entered on FLSD Docket 11/26/2019 Page 5 of 5
                                                    UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF FLORIDA
                                                      WEST PALM BEACH DIVISION
                                                        CASE NO: 19-81547-CV-RS
                                                               Page -5-




             8. The damage complained of is the result of a pre-shipment condition of the
                cargo not related to carriage or handling by the defendant

             9. Plaintiff failed to mitigate damages.


                                     CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on this 26th day of November, 2019 I electronically
    filed the foregoing with the Clerk of the Court using the CM/ECF system which will send
    a notice of electronic filing to the following: Martin F. Casey, Esq.
    mfc@caseybarnett.com CASEY & BARNETT, LLC. 305 Broadway, Suite #1202, New
    York, NY 10007, Atty for Plaintiff, in the manner specified, either via transmission of
    Notices of Electronic Filing generated by CM/ECF or in some other authorized manner
    for those counsel or parties who are not authorized to receive electronically Notice of
    Electronic Filing.

                                                 BLANCK & COOPER, P.A.
                                                 5730 S.W. 74th Street, Suite #700
                                                 Miami, Florida 33143
                                                 Phone: (305) 663-0177
                                           BY:_____//S//Jonathan S. Cooper, Esq.______
                                                 Jonathan S. Cooper, Esq.
                                                 Florida Bar Number: 99376
                                                 Email: jcooper@shiplawusa.com
                                                 Attorney for Tropical Shipping
    7870/AnswerAffirmativeDefenses
